Citation Nr: 0915797	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-33 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
March 1967 to July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines. 

This case has been before the Board on a previous occasion 
and was remanded in September 2007 for further development.  
All actions required by the remand have been accomplished and 
the claim is ripe for appellate review.  

The appellant was scheduled for a Videoconference Hearing 
with a Veterans Law Judge; however, she failed to report at 
her scheduled time.  As good cause has not been shown for her 
absence, her request is deemed withdrawn.  38 C.F.R. § 20.704 
(2008). 


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was 
cardiopulmonary arrest due to metastatic lung cancer.

2.  Service connection was not in effect for any disease or 
injury during the Veteran's lifetime.

3.  There is no medical evidence to show that the Veteran's 
lung cancer was present during service or during the years 
immediately thereafter and there is no competent opinion that 
links his fatal metastatic lung cancer to service. 

4.  There is  no service record or other credible evidence to 
confirm the appellant's allegation that the Veteran set foot 
on the land mass of Vietnam or was present in the inland 
waterways of that country during service, nor is there any 
such evidence to show that he was otherwise exposed to a 
herbicide agent while on active duty.

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA-Cause of Death 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and, while not required, in 
this case VA asked the claimant to provide any evidence in 
her possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159.  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 U.S.C.A. § 5103(a) notice obligation in the context 
of a claim for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the § 5103(a) notice in such a 
claim must include, inter alia, a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death.  See Hupp, 21 Vet. App. at 352-53. 

VA has made all reasonable efforts to assist the appellant in 
the development of her claim; however, such notice was not 
within the specific guidelines set forth in recent 
jurisprudential precedent regarding claims for service 
connection for the cause of a Veteran's death.  In letters, 
dated in March 2004 and October 2007, the appellant was 
notified of the information and evidence needed to 
substantiate and complete her claim for service connection 
for the cause of the Veteran's death, what evidence she was 
to provide and to what evidence VA would attempt to obtain on 
her behalf.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
see Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).of the information and evidence needed to substantiate 
and complete her claim for service connection for the cause 
of the Veteran's death.  With respect to Hupp notice, service 
connection was not in effect for any disease or injury during 
the Veteran's lifetime.  

As to the timing of the appellant's VCAA notice, the October 
2007 letter was sent to the appellant after the decision that 
denied the claim at issue.  However, a supplemental statement 
of the case (SSOC) re-adjudicated the claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by re-adjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

With respect to the Dingess requirements, the appellant was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
her claim be granted; however, such notice was after the 
rating decision on appeal.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

For reasons discussed in further detail below, the 
appellant's claim for service connection for the cause of the 
Veteran's death is denied, mooting the need for timely notice 
of an effective date or a rating.  Under these circumstances, 
any presumption of prejudice raised by a failure to provide 
notice of the Dingess requirements is rebutted.  

It is pertinent to note that the appellant has been provided 
the opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim by VA.  While the appellant 
does not have the burden of demonstrating prejudice, she does 
not contend that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
appellant to the extent possible. The Board, in a September 
2007 remand, did note that the terminal hospitalization 
records were not on file, and directed the RO to attempt to 
locate the records.  The appellant was notified to either 
obtain and submit these records or identify the records with 
a privacy waiver so that VA could obtain them on her behalf.  
She never responded to the request and no waiver was 
received.  

Turning next to the question of whether there is a duty to 
provide a medical opinion,   the medical evidence shows that 
the Veteran's fatal metastatic lung cancer was not present 
during service or for some years thereafter and there is no 
competent opinion that links his lung cancer to service.  
There is no credible evidence to support the allegation that 
he was exposed to herbicides during service.  Given these 
circumstances, there is no duty to provide a medical opinion 
addressing the etiology or approximate onset date of the 
Veteran's lung cancer.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159;  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Legal Criteria-Cause of Death

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Where a Veteran has served for 90 days or more during a 
period of war and a malignant tumor (including lung cancer) 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).
Under the relevant law, to establish service connection for 
the cause of the Veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related. For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2008).

A contributory cause of death, however, is inherently not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link. 
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Id.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, if a Veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, to include 
respiratory cancers (including cancer of the lung) shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: 38 C.F.R. § 3.309(e).

Analysis

The Veteran served in the U.S. Navy for many years as a cook 
and mess steward; he retired from the naval service in July 
1987 and died in June 1995.  The appellant is his widow.  She 
contends, essentially, that the Veteran's metastatic lung 
cancer began during or as the result of serviced.  She 
specifically asserts that her husband's fatal cancer was 
caused by his exposure to herbicide agents in the Republic of 
Vietnam.  

The medical evidence shows that the Veteran died in June 1995 
of cardiopulmonary arrest secondary to small cell cancer of 
the lungs with brain metastasis.  During the Veteran's 
lifetime, he was not service-connected for any disease or 
injury and there was no application for benefits pending at 
the time of his death.  

The service treatment records are negative for any findings 
relating to carcinoma of the lung.  There is no post-service 
medical evidence of the Veteran's fatal lung cancer until 
1995, at the time of his death.  The passage of time from 
service discharge to the onset of disease (almost 8 years) 
without complaint is probative evidence that weighs against 
the claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The record is also devoid of any competent 
opinion of a nexus between his lung cancer and service.  The 
appellant's primary allegation is that her husband had active 
duty in Vietnam and, therefore, service connection for lung 
cancer is warranted under 38 C.F.R. § 3.309(e) on the basis 
of his presumed exposure to herbicide agents, to include 
Agent Orange.

For Veterans who served in Vietnam, exposure to herbicides is 
presumed and in such cases lung cancer is a disease that is 
subject to presumptive service connection.  See 38 C.F.R. 
§§ 3.307, 3.309.  Thus, if the Veteran served in the Republic 
of Vietnam as alleged, his fatal cancer would be linked to 
service.  Service in the Republic of Vietnam has been 
addressed by a recent decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit).  Essentially, the 
jurisprudential precedent is that the Veteran must have set 
foot on the land mass of Vietnam, or, have been present in 
the inland waterways of that country during the statutory 
period (so-called "brown water" naval activity).  See Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (U.S. Jan. 21, 2009).  

The Veteran's service personnel records do not indicate the 
award of the Vietnam Service Medal or any other findings that 
suggest Vietnam service, to include its inland waterways 
during the Vietnam War.  Accordingly, there is no presumption 
of herbicide exposure based on the alleged service and 
presumptive service connection for lung cancer based on 
claimed exposure to herbicides is not warranted.  See 
38 C.F.R. § 3.307; Haas, supra.  Additionally, there is 
nothing alleged or shown in the record to indicate that the 
Veteran was exposed to herbicides at any point during his 
lengthy naval service.  

The Board notes the appellant's contentions that her late 
husband's lung cancer was linked to service.  However, as a 
layperson, she is not competent to offer an opinion as to an 
earlier diagnosis or causation of lung cancer.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Such an opinion is 
outside the competency of a layperson.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  With respect to 
her contentions regarding the Veteran's alleged Vietnam 
service, the service personnel records received from the 
service department do not establish Vietnam service of any 
kind and there is no credible evidence of record to indicate 
otherwise.    

In summation, the Board finds that the immediate cause of the 
Veteran's death was cardiopulmonary arrest due to metastatic 
lung cancer.  Service connection was not in effect for any 
disease or injury during the Veteran's lifetime.  There is no 
medical evidence to show that the Veteran's lung cancer was 
present during service or during the years immediately 
thereafter and there is no competent opinion that links his 
fatal metastatic lung cancer to service.  The record is also 
devoid of any service or other credible evidence to confirm 
the appellant's allegation that the Veteran had active duty 
in Vietnam or was otherwise exposed to any herbicide agent.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


